               Case 1:20-cv-03699-JGK Document 23 Filed 10/21/20 Page 1 of 2




                                                                                                              787 Seventh Avenue
                                                                                                              New York, NY 10019-6099
                                                                                                              Tel: 212 728 8000
                                                                                                              Fax: 212 728 8111




October 21, 2020

VIA ECF

The Honorable John G. Koetl
United States District Judge for the
Southern District of New York
500 Pearl Street
New York, NY 10006

Re:     PDV USA, Inc. v. Interamerican Consulting Inc., No: 1:20-cv-03699-JGK

Dear Judge Koeltl:

       This firm represents Plaintiff PDV USA, Inc. (“PDV USA”), in the above-referenced matter.
In accordance with Rule I.E. of Your Honor’s Individual Practices, we submit this letter motion,
unopposed and on consent of Defendant’s counsel with whom we met and conferred, to respectfully
request the extension of Plaintiff’s deadline to file an amended complaint as well as related deadlines
in connection with Defendants’ anticipated motion to dismiss.

          Specifically, on October 8, 2020, Your Honor issued a scheduling order directing Plaintiff to
file an amended complaint by October 23, 2020, and providing defendant until November 20, 2020 to
move or answer the amended complaint. If the defendant moves, as expected, then Plaintiff currently
has until December 18, 2020, to file its opposition papers, and Defendant has until January 5, 2021, to
file its reply papers.

         Having met and conferred with Defendant, Plaintiff respectfully requests one additional week
to file its amended complaint in this action, and that parties have agreed to adjust the briefing schedule
accordingly and to avoid inconvenience during the upcoming holidays. Accordingly, Plaintiff
respectfully requests that the deadlines be extended as follows:

        Deadline for Plaintiff’s Amended Complaint – October 30, 2020
        Deadline for Defendant to Move or Answer – December 4, 2020
        Deadline for Plaintiff to Respond if Defendant Moves – December 30, 2020
        Deadline for Defendant to Reply – January 8, 2021

        This is the first request for an extension of the aforementioned deadlines by Plaintiff.


N EW Y ORK   W ASHINGTON   H OUSTON   P ALO A LTO   S AN F RANCISCO   P ARIS   L ONDON   F RANKFURT   B RUSSELS   M ILAN   R OME
            Case 1:20-cv-03699-JGK Document 23 Filed 10/21/20 Page 2 of 2




Respectfully submitted,

_______/s/ __________
Jeffrey B. Korn

cc: All counsel of record (by ECF)




                                         -2-
